Title: From George Washington to Frances Bassett Washington, 15 December 1793
From: Washington, George
To: Washington, Frances Bassett


          
            My dear Fanny,
            Philadelphia 15th Decr 1793
          
          Your Aunt has delivered me your letter of the 22d ulto—but as she did not arrive in
            this City until the 9th instt and forgot she had such an one until some days afterwards,
            this answr, I fear, will not reach Mount Vernon until you will have left it. I will have
            the furniture ready to send by the Spring Vessels to Alexandria. The frost will soon put
            a stop to all intercourse between the two places until that period.
          I would very chearfully have complied with your request to add another Story to my
            house in town would the lower frame support it. But as it is a single house and not
            calculated to receive such an additional weight, it would endanger the whole fabrick
            & every thing within; especially as if I am not mistaken, it is at present a Story
            & half of flush Walls—Of this however I am not half as certain as I am that the
            frame is too weak, and in no respect calculated to receive the weight of another Story
            which could not, now, be so framed as to resist high winds &
            impetuous storms.
          I have directed this letter in such a manner as that, if you should have left Mount
            Vernon; it may follow you without expence under the care of Mr Julius
              Dandridge—I wish you a pleasant journey and a happy
            meeting with your friends below—My compliments to them and love to the Children
            concludes me Your Affecte friend
          
            Go: Washington
          
        